Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OBJECTION

2.	The specification is objected to because of the following informality: the continuation information must be updated to indicate issue of the parent applications.

PRIOR ART REJECTION

3.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 


5.	Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Leamon et al. (US 2013/0011881) in view of Adli et al. (US 2011/0189677).
These claims are drawn to PCR amplification methods and systems for use therein, requiring target-specific primers and a universal primer comprising a modified base that targets said universal primer for cleavage by an endonuclease.  Some claims also require ligation of adaptors.
Leamon et al. discloses PCR amplification methods and systems for use therein, requiring target-specific primers comprising a modified base that targets said primers for cleavage by an endonuclease, as well as ligation of adaptors (see paragraphs 0055-0061, 0068-0073, 0079-0081, 0085-0086, 0138-0139, 0323-0325, and 0489).
Leamon et al. does not disclose the use of a universal primer subject to cleavage.
Adli et al. discloses the use of a universal primer modified so as to be cleavable by a restriction enzyme (see paragraphs 0125-0127, 0139, and 0219-0223).
One of ordinary skill in the art would have been motivated to modify the method of Leamon et al. by using a universal primer modified so as to be cleavable because Adli et al. disclosed the advantage of using such a modified universal primer.  While the modification of Adli et al. involves a restriction enzyme, the teachings of Leamon et al. include the use of modified bases to facilitate cleavage of primers.  In the absence of evidence to the contrary, the remaining claim limitations, such as number and sequence of PCR cycles, and use of various conventional PCR reagents and enzymes, are considered to merely involve routine optimization of known-important reaction parameters, which as understood in U.S. patent practice does not support unobviousness (see M.P.E.P. 2144.05).  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to make the claimed system and carry out the claimed methods.
CONCLUSION

6.	No claims are free of the prior art.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784.  The examiner can normally be reached on Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
02/23/21
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637